Citation Nr: 9900434	
Decision Date: 01/08/99    Archive Date: 01/19/99

DOCKET NO.  92-18 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Appellant and spouse

ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from March 1970 to March 
1972.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.  

In September 1992, a hearing was held before the undersigned, 
who is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7102(b) (West Supp. 1998).  

The case was previously before the Board in July 1993, when 
it was remanded for medical records, stressor information and 
verification, and examination of the veteran.  

REMAND

The veteran contends that he has post-traumatic stress 
disorder (PTSD) as the result of experiences in Vietnam.  

Subsequent to the Boards remand in 1993, the Untied States 
Court of Veterans Appeals (Court) has provided additional 
guidance in the adjudication of claims for entitlement to 
service connection for PTSD.  See Suozzi v. Brown, 10 Vet. 
App. 307 (1997); Cohen v. Brown, 10 Vet. App. 128 (1997) and 
Moreau v. Brown, 9 Vet. App. 389 (1996).  To establish 
entitlement to service connection for PTSD there must be:  
(1) a current, clear medial diagnosis of PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a causal nexus 
between current symptomatology and the specific claimed in-
service stressor.  See Cohen v. Brown, 10 Vet. App. 128, 138 
(1997); 38 C.F.R. § 3.304(f) (1998).  The evidence required 
to support the occurrence of an in-service stressor varies 
depending on whether or not the veteran was engaged in 
combat with the enemy.  Zarycki v. Brown, 6 Vet. App. 91, 
98 (1993).  Specifically, the Court has held that:

[w]here it is determined that the 
veteran was engaged in combat with the 
enemy and the claimed stressors are 
related to such combat, the veterans lay 
testimony regarding the claimed stressors 
must be accepted as conclusive as to 
their actual occurrence and no further 
development for corroborative evidence 
will be required, provided that the 
veterans testimony is found to be 
satisfactory, e.g., credible, and 
consistent with the circumstances, 
conditions, or hardships of such 
service.  Where, however, the VA 
determines that the veteran did not 
engage in combat with the enemy, or that 
the veteran did engage in combat with the 
enemy 
but the claimed stressor is not related 
to such combat, the veterans lay 
testimony, by itself, will not be enough 
to establish the occurrence of the 
alleged stressor.

Zarycki, 6 Vet. App. at 98 (citations omitted); see also 
Cohen, 10 Vet. App. at 146.  

As noted, service connection for PTSD requires credible 
supporting evidence that the claimed inservice stressor 
actually occurred.  38 C.F.R. § 3.304(f) (1998).  So far, 
there is no service department evidence that the veteran 
engaged in combat, or that he was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation.  In 
response to the Boards previous remand, the RO requested 
stressor verification from U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) [previously the United 
States Army and Joint Services Environmental Support Group 
(ESG)].  

ESG responded that the veterans DA Form 20 states that he 
was assigned to the Military Assistance Command Vietnam 
(MAVC).  In order to research [the veterans] unit we would 
need to know the MAVC team to which he was assigned.  [The 
veterans] MAVC team assignment should be contained in his 
Official Military Personnel File (OMPF).  Every veteran, or 
his representative may request a copy of his OMPF from the 
National Personnel Records Center (NPRC).  The OMPF will 
provide medical records, the DA Form 20, duty and unit 
assignments, and orders of personnel actions such as 
promotions and awards/commendations.  The ESG noted that 
the available casualty lists did not list a Waldent or 
Walden as killed during the veterans Vietnam tour.  

In the May 1998 supplemental statement of the case, page 7, 
the RO informed the veteran that a letter from ESG stated 
that the available casualty lists did not list a Waldent or 
Walden as killed during the veterans Vietnam tour.  There 
was no mention of ESGs request for further information.  

The Court in Cohen addressed a similar scenario:  

Prior to the ESG report, the RO did 
request a full description of all 
stressors the veteran was claiming had 
caused his condition, including names, 
places, and times of all events; the 
veteran responded, yet the ROs indirect 
suggestions noted above did not inform him 
that the ESG had reported finding that the 
information he had provided was 
insufficient.  

Based on the foregoing, the Court holds 
that VA did not fully carry out its duty 
to assist, under section 5107(a) and the 
Manual M21-1, with respect to verification 
of the veterans claimed landing 
stressor. 

Cohen v. Brown, 10 Vet. App. 128, 148 
(1997).  

The RO should obtain a complete copy of the OMPF.  A copy of 
the DA Form 20 is already of record and shows that the 
veteran was promoted twice and given several awards while 
serving in Vietnam.  The orders and other documents for these 
actions may well provide information to identify the units 
and should be obtained, in accordance with the ESG request.  

According to the medical records on file, particularly the 
reports of recent VA examinations, there are various 
conflicting diagnoses.  For instance, in June 1998 and on 
earlier VA examinations, the veteran was diagnosed to have 
PTSD.  However, in July 1998 the diagnosis was dysthymia.  It 
is apparent that these diagnoses were rendered before the RO 
could assemble all the information that could assist in 
confirming the claimed stressors.  Therefore, once the RO 
makes the aforementioned attempts to secure the stressor 
information, the veteran should undergo further examination 
to determine the exact diagnosis of his psychiatric disorder.   

While the Board regrets further delay, VA duty to assist and 
due process considerations require that the case be REMANDED 
to the RO for the following:  

1.  The RO should ask the veteran to 
identify the MACV team to which he was 
assigned.  

2.  The RO should ask the NPRC to provide 
a complete copy of the veterans OMPF, to 
include all orders, including unit 
assignments and awards/commendations, 
generated while he was serving in Vietnam.  

3.  Regardless of the veterans response, 
the RO should make another attempt to 
corroborate the veterans stressors.  The 
RO should review the file and prepare a 
summary of all unit information already 
provided by the veteran.  (The Board notes 
the veterans statement to the effect that 
he served with the 10th Cavalry, 25th 
Infantry, MACV.)  This summary and all 
associated documents, including earlier 
correspondence between the RO and ESG 
should be sent to the U.S. Armed Services 
Center for Research of Unit Records 
(USASCRUR) [previously the United States 
Army and Joint Services Environmental 
Support Group (ESG)].  They should be 
requested to review their records once 
again and provide any information which 
might assist in corroborating the 
veterans alleged and specific stressors.

4.  Once the RO determines whether or not 
the evidence establishes the occurrence of 
the alleged stressor or stressors, then 
the RO should schedule the veteran for a 
comprehensive VA psychiatric examination 
to determine the diagnoses of all 
psychiatric disorders that are present 
with consideration of the criteria for 
diagnosing PTSD contemplated by DSM-IV.  
The examination, if possible, should be 
conducted by a psychiatrist who has not 
previously examined or treated the 
veteran. The RO must specify for the 
examiner the stressor or stressors that it 
has determined are established by the 
record and the examiner must be instructed 
that only those events may be considered 
for the purpose of determining whether 
veteran has PTSD.  If the RO determines 
that based on the evidence of record, none 
of the alleged stressors are established, 
the examiner should be advised.  The 
examination report should reflect review 
of all pertinent material in the claims 
folder.  The examiner should integrate the 
previous psychiatric findings and 
diagnoses to obtain a true picture of the 
nature of the veteran's psychiatric 
illness.  If the diagnosis of PTSD is 
deemed appropriate, the examiner should 
specify (1) whether the alleged stressor 
(s) found to be established by the record 
were sufficient to produce PTSD; and (2) 
whether there is a link between the 
current symptomatology and one or more of 
the inservice stressors found to be 
established by the record and found 
sufficient to produce PTSD by the 
examiner.  A complete rationale for all 
opinions expressed must be provided.   The 
report of the examination should be 
associated with the claims folder.  

5.  The veteran should be given adequate 
notice of this examination and of the 
consequences of his failure to report for 
the examination.  If he fails to report 
for the examination, that fact must be 
noted in the claims folder and a copy of 
the scheduling of examination 
notification or refusal to report notice, 
whichever is applicable, should be 
obtained by the RO and associated with 
the claims folder.

6.  The RO should review the claims folder 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any development 
is incomplete, appropriate corrective 
action is to be implemented.  If the 
requested examination does not include 
adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.  Stegall 
v. West, 11 Vet. App. 268 (1998).  

7.  After the development requested is 
completed, the RO should readjudicate the 
claim for service connection for PTSD 
with consideration given to all of the 
evidence of record.  The provisions of 38 
C.F.R. § 3.304(f) (1998), should be 
considered to the extent applicable. The 
RO should also consider carefully and 
with heighten mindfulness the benefit of 
the doubt rule within the analytical 
framework provided by the Court in 
Suozzi, Cohen and Moreau, cited above.  
If the evidence is not in equipoise the 
RO should explain why.  See Cartwright v. 
Derwinski, 2 Vet. App. 24, 26 (1991). 

8.  While this case is in remand status, 
the veteran and his representative may 
submit additional evidence and/or 
argument on the appealed issue.  Quarles 
v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The veteran is further advised 
that he should assist the RO, to the 
extent possible, in the development of 
his claim, and that failure to cooperate 
may result in an adverse decision.  Wood 
v. Derwinski, 1 Vet.App. 191, 193 (1991).

If the benefit sought on appeal, for which a notice of 
disagreement has been filed, remains denied, the veteran and 
his representative should be furnished a supplemental 
statement of the case and given the opportunity to respond 
thereto.  Thereafter, the case should be returned to the 
Board, if in order.  The veteran need take no action until 
otherwise notified.  The Board intimates no opinion as to the 
ultimate outcome of this case.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
